Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 1 of 29 Page ID #:336




  1         Scott E. Schutzman, Esq. SBN 140962
  2         LAW OFFICES OF SCOTT E. SCHUTZMAN
            2124 Main Street, Suite 130
  3         Huntington Beach, California 92648
  4         Tel: 714-374-0099
            Email: schutzy@msn.com
  5
  6         Jeffrey A. Neiman, Esq. (PHV)
  7         MARCUS NEIMAN RASHBAUM
            & PINEIRO, LLP
  8         100 Southeast Third Avenue, Suite 805
  9         Fort Lauderdale, Florida 33394
            Tel: 305-400-4269
  10
            Email: jneman@mnrlawfirm.com
  11
  12        Attorneys for Petitioner, Sabena Puri

  13
                            UNITED STATES DISTRICT COURT
  14                       CENTRAL DISTRICT OF CALIFORNIA
  15
             SABENA PURI,                      Case No. 2:20-cv-07270
  16
  17                 Petitioner,               OBJECTION TO REPORT
                                               AND RECOMMENDATION OF
  18
             v.                                MAGISTRATE JUDGE
  19
  20         UNITED STATES OF
             AMERICA,
  21
  22                 Res ondent.
  23
  24
  25
  26
  27
  28


                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 2 of 29 Page ID #:337




   1        I.        TABLE OF CONTENTS
   2   I.        Table of Contents .............................................................................................. ii
   3   II.       Table of Authorities .......................................................................... ............... iii
   4   III.      Introduction ....... ................................................................................................. 1
   5             A.       Case Background .................................................................................... 1
   6             B.       Summary of Petitioner's Objections to the Report ......................... ..... .. 3
   7   IV.       Report and Recommendation Standard of Review ........................................... .4
   8   V.        Explanation of Grounds for Objection ........................... ............. ...................... 5
   9             A.       The Report incorrectly determines that the Indian taxation authorities'
  10                      purpose in seeking the summons is irrelevant to the Court's inquiry .... 5
  11                       1.       The Powell framework. ................................................................. 6
  12                       2.       Petitioner's argument before the Magistrate Judge ...................... 8
  13                       3.       The Report's erroneous determination that the Indian Taxation
  14                                Authority's purpose is irrelevant to the Court's inquiry............... 8
  15             B.        Certain of the Report's factual determinations are improper. .............. 16
  16             C.        The Report improperly rejects Petitioner's tax residency arguments.. 20
  17                       1.       The Report improperly rejects Petitioner's argument that the
  18                                 Convention does not authorize the summons ............................. 21
  19                       2.        The Report fails to consider Petitioner's U.S. tax residency as
  20                                 evidence of the Indian taxation authorities' improper and abusive
  21                                 purpose .......................................................... .............................. 23
  22   VI.       Conclusion .......................... .................................. .... .......................................24
  23
  24
  25
  26
  27
  28

                      OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                                       11
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 3 of 29 Page ID #:338




   1   II.          TABLE OF AUTHORITIES
  2    Cases
  3    Crystal v. United States, 172 F.3d 1141, 1143-44 (9th Cir. 1999) ............................ 7
  4    Escobedo v. United States, Case No. 12-cv-0471 , 2013 WL 6058485 (S.D. Cal. 2013)
   5      ................................................................ ........................................... .................... 22
   6   Lidas, Inc. v. United States, 238 F.3d 1076 (9th Cir. 2001) ........................... 9, 13, 14
   7   Mazurek v. United States, 271F.3d226 (5th Cir. 2001) .......................... 9, 10, 12, 14
   8   People v. Weaver, 909 N. E. 2d 1195 (N.Y. Ct. App. 2009) ...................................... 2
   9   Reisman v. Caplin, 375 U.S. 440 (1964) .......................... .......................................... 7
  10   United States v. Church of Scientology of California, 520 F.2d 818 (9th Cir. 1975)
  11      ............................................................................................................................... 15
  12   United States v. Clarke, 573 U.S. 248 (2014) ............................................. 7, 8, 14, 15
  13   United States v. Int'l Union of Petroleum and Indus. Workers, AFL-CIO, 870 F.2d
  14      1450, 1452 (9th Cir. 1989) ............... ..................................................................... 17
  15   United States v. Jones, 565 U.S. 400 (2012) .............................................................. 2
  16   United States v. Raddatz, 447 U.S. 667 (1980) .......................................................... 5
  17   United States v. Stuart, 489 U.S. 353 (1989) ............................................ 9, 12, 13, 14
  18   Statutes
  19   12 u.s.c. § 3403 .................................. ..................................................................... 19
  20   26 U.S .C. § 6103 ........ ............................................................................................... 19
  21   26 U.S.C. § 7609 ................................................................................................. 1, 5, 7
  22   28 U.S.C. § 636 ............................................................................................... 4, 20, 24
  23   Other Authorities
  24   Treasury Dep't Technical Explanation of the Convention and Protocol Between the
  25      United States of America and the Republic of India for the Avoidance of Double
  26      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income
  27      (Jan. 1, 1991) ................................................................................................... 21, 22
  28


                    OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                 111
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 4 of 29 Page ID #:339




   1   Rules
   2   Federal Rule of Civil Procedure 72 ............................................................................. 5
   3   Treatises
   4   Wright & Miller, Fed. Prac. & Proc. Civ. § 2210 Possession, Custody, or Control (3d
   5      ed.) ............................ ........... .......... ........ ................................................................ 17
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                     OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                                         lV
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 5 of 29 Page ID #:340




   1   III.        INTRODUCTION
  2           A.     Case Background
  3           Petitioner Sabena Puri, a United States Citizen and tax resident, has initiated
  4    this action to quash a summons issued by the Internal Revenue Service at the request
   5   of the Republic of India's taxation authorities. The IRS has served the summons upon
   6   the bank at which Petitioner holds her primary checking account- Citibank N.A.-
   7   pursuant to 26 U.S.C. § 7609. Such requests are governed by Article 28 of the
   8   Convention Between the Government of the United States of America and the
   9   Government of the Republic of India for the Avoidance of Double Taxation and the
  10   Prevention of Fiscal Evasion with Respect to Taxes on Income ("the Convention").
  11   Petitioner has moved to quash the summons pursuant to 26 U.S.C. § 7609(b ).
  12          Under Article 4 of the Convention, Petitioner is a tax resident of the United
  13   States- and only the United States- for purposes of taxation on her worldwide
  14   income. India accordingly may not tax her earnings within the United States. Instead,
  15   Petitioner accounts for those earnings to the IRS and pays taxes on them to the United
  16   States. There is no dispute that Petitioner is fully compliant with her United States
  17   filing and tax obligations. Further, India's tax authorities have failed to identify (either
  18   to Petitioner or to the Court) any issue with the Indian returns Petitioner has filed and
  19   Indian taxes she has paid on income which India may tax under the Convention..
  20          Nevertheless, the Indian authorities have caused to issue a summons that is
  21   breathtakingly broad. Among other things, the summons seeks the statements from
  22   Petitioner's primary checking account for the sixteen-year span between April 1, 2003
  23   and March 31, 2019. Rather than appearing relevant to any actual tax controversy
  24   between the Indian taxation authorities and Petitioner, the summons seems designed
  25   to harass Petitioner and to search for potentially embarrassing information concerning
  26   Petitioner's lifestyle that could be weaponized by the ruling BJP Party and used
  27    against Petitioner' s family, which is prominent in the BJP's political opposition. By
  28    the summons' nature, it seeks the details (including date, payor, payee, and amount)


                   OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    1
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 6 of 29 Page ID #:341




   1   of nearly every financial transaction that Petitioner has made for the past sixteen
   2   years. The intimate nature of this request recalls to mind language from People v.
   3   Weaver, 909 N. E. 2d 1195 (N.Y. Ct. App. 2009), quoted favorably in Justice
   4   Sotomayor's concurrence in United States v. Jones, 565 U.S. 400 (2012). That case
   5   concerned GPS monitoring of vehicles on public roads. But the concerns expressed
   6   in Sotomayor's Jones concurrence are no less true of the bank records at issue in this
   7   case. Disclosed in a person's bank records could be things "the indisputably private
   8   nature of which takes little imagination to conjure: trips to the psychiatrist, the plastic
   9   surgeon, the abortion clinic, the AIDS treatment center, the strip club, the criminal
  10   defense attorney, the by-the-hour motel, the union meeting, the mosque, synagogue
  11   or church, the gay bar and on and on." Id. at 415 . The production of an individual' s
  12   bank statements accordingly constitutes an intimate look at some of the most private
  13   aspects of that person's life.
  14          This Court has an obligation to protect United States citizens from abusive
  15   requests made by the tax authorities of foreign governments- even U.S. Treaty
  16   partners. In filing this action, Petitioner has moved to quash the summons on multiple
  17   grounds. The Court's task in at this juncture is to conduct a de novo determination of
  18   these issues, and accordingly review and analysis of Petitioner's submissions to the
  19   Magistrate Judge is appropriate. But she will summarize her issues here.
  20          She believes-and has pointed to facts and circumstances plausibly
  21   suggesting-that the Indian government has sought this summons for an improper
  22   and abusive purpose. India' s ruling BJP Party has come under heavy criticism for
  23   using India's taxation authorities to harass its political opposition. Petitioner's family
  24   includes a prominent leader within that opposition. Rather than seeking Petitioner's
  25   income information directly from Petitioner, the Indian authorities have leaped
  26   straight to this extraordinarily invasive and overbroad document request upon
  27   Petitioner's bank. Importantly, in seeking issuance of this summons from the IRS, the
  28   Indian taxation authorities lied to the IRS and said that they had exhausted all


                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    2
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 7 of 29 Page ID #:342




   1   alternatives available to them when in fact they had taken no alternative steps at all-
   2   including simply requesting the necessary information from Petitioner directly.
   3         Additionally, under the Convention, the Petitioner is a U.S. resident for tax
   4   purposes and owes no Indian tax on her U.S. income. This both suggests that the
   5   Indian authorities have sought the summons for an improper purpose and undermines
   6   the IRS' s authorization to seek the summons as it concerns a purported tax that is
   7   "contrary to the Convention" and thus outside the scope of the Convention's Article
   8   28 information exchange authorization.
   9         In response to the Petition, the Government filed a Motion to Deny and Dismiss
  10   the Petition [DE 16]. The Court referred this Motion to the assigned Magistrate Judge
  11   for Report and Recommendation. The Magistrate has issued a Report recommending
  12   that that the Government's Motion be granted and the Petition be denied. [DE 27.] In
  13   making this recommendation, the Report improperly discounted the relevance of the
  14   Indian taxation authorities' bad faith in seeking the summons, inappropriately
  15   resolved evidentiary issues against Petitioner despite the record before it and upon a
  16   Motion to Dismiss, and mischaracterized Petitioner's arguments concerning her U.S.
  17   tax residency under the Convention.
  18         Petitioner now files these Objections to the Report.
  19         B.       Summary of Petitioner's Objections to the Report
  20         Petitioner objects to the Report Recommendation on the following grounds.
  21   Each of these grounds will be more fully discussed in the balance of this
  22   memorandum.
  23          1.      The Magistrate Judge's Report is premised upon the legal determination
  24   that a foreign government's good faith is not relevant to the Court's inquiry on
  25   summons enforcement. This sweeping determination is legally incorrect and would
  26   require the Court to enforce a summons even if the IRS and the Court knew with
  27   certainty that the foreign government made the request in bad faith and for the specific
  28   purpose of abusing the taxpayer.


                   OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  3
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 8 of 29 Page ID #:343




   1         2.     The Report faults Petitioner for failing to provide evidence and made
  2    evidentiary determinations against the Petitioner without permitting the Petitioner an
   3   evidentiary hearing or other opportunity to submit this evidence. The Magistrate
  4    Judge also made evidentiary determinations that are directly contrary to facts the
   5   Petitioner proffered or swore to in affidavits attached to Petitioner's Response to the
   6   Government's Motion. On occasion, these facts were uncontested by the Government.
   7         3.     The Report improperly rejected Petitioner's contentions concerning her
   8   tax residency. Petitioner addressed her residency arguments before the Magistrate
   9   Judge to two issues. First, Petitioner must be a tax resident of India under the relevant
  10   double-taxation treaty for India to be able to lawfully request a summons bearing on
  11   her global tax liability in the first instance. Second, because Petitioner is not a tax
  12   resident of India, her global income may not be taxed in India, and this is one among
  13   many facts the Court should consider in evaluating the Indian taxation authority's
  14   improper purpose for seeking the summons. Petitioner objects to the Report's
  15   rejection of both of these arguments.
  16         For these reasons, Petitioner objects to the Report and Recommendation. She
  17   asks the Court to either redetermine these issues in Petitioner's favor and grant
  18   Petitioner the relief she requests, or else refer the matter back to the Magistrate Judge
  19   with appropriate instructions.
  20   IV.        REPORT AND RECOMMENDATION STANDARD OF REVIEW
  21          Objections to a Report and Recommendation of a Magistrate Judge are
  22   governed by 28 U.S.C. § 636. Pursuant to§ 646(b)(l)(C)-
  23                 Within fourteen days after being served with a copy [of the
  24                 Magistrate Judge's Report and Recommendations], any
  25                 party may serve and file written objections to such proposed
  26                 findings and recommendations as provided by the rules of
  27                 court. A judge of the court shall make a de novo
  28                 determination of those portions of the report or specified


                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   4
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 9 of 29 Page ID #:344




   1                  proposed findings or recommendations to which objection
  2                   is made. A judge of the court may accept, reject, or modify,
   3                  in whole or in part, the findings or recommendations made
  4                   by the magistrate judge. The judge may also receive further
   5                  evidence or recommit the matter to the magistrate judge
   6                  with instructions.
   7   Pursuant to Federal Rule of Civil Procedure 72(b)(2), a party "may serve and file
   8   specific written objections to the proposed findings and recommendations." Per Rule
   9   72(b )(3), "[t]he district judge must determine de novo any part of the magistrate
  10   judge's disposition that has been properly objected to." In doing so, "[t]he district
  11   court may accept, reject, or modify the recommended disposition; receive further
  12   evidence; or return the matter to the magistrate judge with instructions.
  13         Accordingly, this    Court reviews      the Magistrate Judge's          Report   and
  14   Recommendations de nova. See United States v. Raddatz, 447 U.S. 667, 673-676
  15   (1980) (detailing the nature of the de nova determination the statute requires of a
  16   districtjudge).
  17    V.          EXPLANATION OF GROUNDS FOR OBJECTION
  18           Petitioner objects to the Report and Recommendation's determination that the
  19   Court should "deny the petition and quash the third party summons to Citibank N.A.,
  20   and grant Respondent's Motion to deny and dismiss the petition." [DE 27 at 8.]
  21   Consistent with Rule 72(b )(2)' s instruction to submit "specific written objections to
  22   the proposed findings and recommendations," Petitioner expands upon the grounds
  23   for her objections below.
  24           A.      The Report incorrectly determines that the Indian taxation
  25                   authorities' purpose in seeking the summons is irrelevant to the
  26                   Court's inquiry.
  27            This case concerns a summons issued by the IRS pursuant to 26 U.S.C. § 7609,
  28   at the behest of the Republic of India's taxation authorities. The summons is shocking

                    OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    5
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 10 of 29 Page ID #:345




   1   its breadth. Notably, it seeks Petitioner' s U.S. bank records for the sixteen-year period
   2   from April 1, 2003 to March 31, 2019, and beyond. These records include the bank
   3   statements from Petitioner's primary checking account, detailing the date, amount,
   4   and sender, and recipient of all transfers Petitioner made using this account during
   5   this period.
   6         Petitioner moved to quash the summons pursuant to the framework articulated
   7   by the Supreme Court in United States v. Powell, 379 U.S. 48 (1964). As her chief
   8   ground, she argued that India's taxation authorities sought the summonsed
   9   information not for any legitimate purpose, but rather to harass and abuse her. In this
  10   connection, she notes that her family member is prominent in the opposition to India's
  11   ruling BJP Party, and that the BJP Party has come under substantial criticism in the
  12   Indian press for using the taxation bureaucracy to harass their political opponents in
  13   this manner.
  14          The Report turns aside Petitioner's arguments, however, because it determines
  15   that the Indian taxation authority's purpose in seeking issuance of the subject
  16   summons is simply irrelevant. Rather, per the Report, all that matters is that the IRS
  17   itself acted with a proper purpose- and responding to a treaty request is always a
  18   proper purpose. [See DE 27 at 6- 8.]
  19          This determination is wrong, however. And it completely derails Petitioner's
  20   claims. In making this argument, this section of this memorandum will proceed in
  21   three parts. First, it will briefly summarize the inquiry that this Court must undertake
  22   under United States v. Powell and its progeny. Second, it will briefly summarize
  23   Petitioner's argument that the summons was issued for an improper purpose under
  24   Powell's second step, and that enforcing the summons would enable an abuse of the
  25   Court's process. And third, it will discuss the Report's treatment of this argument and
  26   the reasons this treatment is incorrect.
  27                  1. The Powell framework.
  28          The Court's inquiry upon a Petition to Quash an IRS Summons, pursuant to 26

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    6
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 11 of 29 Page ID #:346




   1   U.S.C. § 7609(b), is governed by the Supreme Court's decision in United States v.
   2   Powell, 379 U.S . 48 (1964) and its progeny. Per Powell, the trial court engages in
   3   what is effectively a two-step analysis.
   4         Under Powell's first step, the Government bears the burden of proof to show
   5   four things. They are as follows: "that (1) the investigation will be conducted for a
   6   legitimate purpose; (2) the material being sought is relevant to that purpose; (3) the
   7   information sought is not already in the IRS' s possession; and (4) the IRS complied
   8   with all administrative steps required by the Internal Revenue Code." Crystal v.
   9   United States, 172 F.3d 1141, 1143-44 (9th Cir. 1999). This burden is, admittedly,
  10   slight. " [A]bsent contrary evidence, the IRS can satisfy that standard by submitting a
  11   simple affidavit from the investigating agent." United States v. Clarke, 573 U.S. 248
  12   (2014). If the Government makes this showing, the Court moves on to Powell's
  13   second step.
  14         At step-two of the Powell analysis, the burden shifts to the taxpayer-Petitioner.
  15   Crystal, 172 F .3d at 1143-44 (noting that the burden shifts to the taxpayer "[o ]nee the
  16   government has established the Powell elements"). At this stage, the taxpayer '"may
  17   challenge the summons on any appropriate ground."' Powell, 379 U.S. at 58 (quoting
  18   Reisman v. Caplin, 375 U.S. 440, 449 (1964)). This includes as a ground that the
  19   summons was issued for an improper purpose. Clarke, 573 U.S. at 250.
  20          Powell expanded on the basis for this rule. Per Powell, "the court [may] inquire
  21   into the underlying reasons for the examination" to which the summons relates. 379
  22   U.S. at 58. This is because, "[i]t is the court's process which is invoked to enforce the
  23   administrative summons and a court may not permit its process to be abused." Id.
  24   "Such an abuse would take place if the summons had been issued for an improper
  25   purpose, such as to harass the taxpayer or to put pressure on him to settle a collateral
  26   dispute, or for any other purpose reflecting on the good faith of the particular
  27   investigation." Powell phrases this rule in the passive voice, with reference to the
  28   "underlying reason for the examination" and without limitation upon whose improper


                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   7
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 12 of 29 Page ID #:347




   1    purpose matters.
   2          Additionally, at this stage a taxpayer need not conclusively establish any bad
   3    faith or improper purpose. Rather, "[t]he taxpayer need only make a showing of facts
   4    that give rise to a plausible inference of improper motive." Clarke, 573 U.S. at 254.
   5    If the taxpayer makes this showing, the matter should survive the Government's
   6    threshold Motion to Dismiss and the Court should permit fact discovery, either
   7    through evidentiary hearing or under the Federal Rules. Id.
   8                 2. Petitioner's argument before the Magistrate Judge.
   9          Here, Petitioner has come forth with sufficient facts to plausibly suggest that
  10    India's tax authorities have caused the summons in this case to be issued for an
  11    improper purpose. They are, in broad outline, as follows: (1) Petitioner's family
  12    includes a prominent politician in the Indian National Congress, the chief opposition
  13    to India's ruling BJP Party; (2) the BJP Government has come under heated criticism
  14    for using India's taxation authorities to harass its political opponents; (3) the Indian
  15    taxation authorities regularly and improperly share information with other
  16    components of the Indian government; (4) the summons at issue is of startling breadth,
   17   seeking 16 years of Petitioner's bank statements for her primary checking accounts,
   18   which would reveal intimate details of the petitioner' s purchases and lifestyle; (5)
   19   during many of the years purportedly under investigation, Petitioner lived and worked
  20    in the United States, filed U.S. Tax Returns, and was not an Indian tax resident subject
  21    to Indian taxation; and (6) most tellingly, the Indian taxation authorities lied to the
  22    IRS to obtain issuance of the summons.
  23                 3. The Report's erroneous determination that the Indian Taxation
  24                       Authority's purpose is irrelevant to the Court's inquiry.
  25          The Report entirely discounts these facts, however. It does so because it
  26    determines that the Indian taxation authority's purpose is immaterial to the Court's
  27    inquiry. Instead, the Report determines that the Court need only inquire as to the!RS's
  28    good faith and proper purpose. [E.g., DE 27 at 6 (recommending the Petition be

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   8
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 13 of 29 Page ID #:348




   1   denied because "Petitioner do[ es] not show specific facts or circumstances plausibly
   2   raising an inference of improper motive on ihe part ofthe IRS" (emphasis added) and
   3   stating that "the IRS need not establish the good faith of the requesting nation"); id.
   4   at 7 ("Petitioner's argument again focuses on the good faith of the Indian tax
   5   authorities, not the IRS."); id. at 8 ("[Petitioner's] allegations focus on the Indian tax
   6   authorities.)]. And, per the Report, fulfilling the United States' obligations under a tax
   7   convention is in and of itself a legitimate purpose. [Id. at 3.]
   8         This disregard of the Indian taxation authority's purpose for seeking the
   9   summons is incorrect. Indeed, if right, it would require the Court to enforce even a
  10   summons that it knew, and the IRS conceded, was issued for an improper purpose of
  11   harassing or otherwise abusing the U.S. taxpayer. This would of course contradict the
  12   deeply entrenched and uncontroversial principle, articulated by the Supreme Court in
  13   Powell, that "a court may not permit its process to be abused." 379 U.S. at 58.
  14         Close examination of the authority upon which the Report relies reveals where
  15   the Report goes astray in reaching this incorrect legal conclusion. The Reports
  16   conclusion appears to be based upon an overly broad reading of Mazurek v. United
  17   States, 271F.3d226 (5th Cir. 2001), United States v. Stuart, 489 U.S. 353 (1989),
  18   and Lidas, Inc. v. United States, 238 F.3d 1076 (9th Cir. 2001). These cases do state
  19   that the IRS has no duty to inquire into the legitimacy of the foreign taxation
  20   authorities' summons request. But, as discussed in detail below, this is properly read
  21   to apply only to the IRS's threshold prima facia showing under Powell 's first step. If
  22   the taxpayer can come forward with sufficient facts plausibly suggesting that the
  23   foreign nation acted with an improper purpose, that remains central to the Court's
  24   inquiry. Indeed, if the taxpayer can ultimately establish that the foreign nation acted
  25   with an improper purpose, quashing the summons is required to avoid complicity in
  26   an abuse of the Court' s process.
  27          The case upon which the Report chiefly relies is the Fifth Circuit's decision in
  28   Mazurek v. United States. The Report cites Mazurek for the proposition that merely

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    9
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 14 of 29 Page ID #:349




   1   fulfilling the United States' obligations under a tax treaty is a legitimate purpose under
   2   Powell [DE 27 at 3]; that any focus on the foreign taxation authority's purpose is
   3   incorrect [id. at 4]; and that "[s]o long as the IRS itself acts in good faith, as that term
   4   was explicated in [Powell] , and complies with applicable statutes, it is entitled to
   5   enforcement of its summons," regardless of the foreign taxation authorities' purpose
   6   [id. at 6 (emphasis added)].
   7         But, contrary to the Report's conclusions, Mazurek implies that where a foreign
   8   nation's taxation authority has sought a summons "to harass, to gain leverage, or
   9   pretextually to develop a criminal investigation," that purpose is relevant to the
  10   Court's inquiry and will preclude enforcement of the summons. 271 F.3d at 231. The
  11   relevant language of the Mazurek opinion appears on pages 230- 232. It will be
  12   discussed below.
  13          The Mazurek Court begins its analysis under Powell's second step by observing
  14   that "[t]o rebut the government's prima facie case, Mazurek had either to refute one
  15   of the Powell factors that the IRS established or to show that enforcement in the
  16   district court would amount to an ' abuse' of the judicial process." Id. at 230-31
  17   (emphasis added). These are, in the Mazurek Court's view, two different things:
  18   refutation of the Powell factors and suggestion of an abuse of process. The Court
  19   analyzes these two issues discretely, in separately denominated subsections of its
  20   opinion. See id. at 230-32.
  21          With respect to rebuttal of the IRS's establishment of the Powell factors, the
  22   Mazurek court does indeed conclude that the foreign taxation authority's motivation
  23   is irrelevant. The Court notes that "to rebut the Powell requirement, Mazurek must
  24   show that the IRS is acting in bad faith" (emphasis in original) and that "[a]s long as
  25   the IRS acts in good faith, it need not also attest to-much lest prove- the good faith
  26   of the requesting nation." Id. at 231 (emphasis added).
  27          Importantly, however, with respect to abuse of process, the Mazurek court
  28   strongly implies that a foreign taxation authority's purpose is relevant and potentially

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    10
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 15 of 29 Page ID #:350




   1   preclusive. The Mazurek Court makes the threshold observation that a taxpayer-
   2   petitioner may quash a summons if enforcement "would amount to an 'abuse' of the
   3   judicial process" and that "[a]n abuse of the judicial process occurs when a summons
   4   is sought for an 'improper purpose, such as . . . harassing the taxpayer, put[ting]
   5   pressure on him to settle a collateral dispute' or obtaining information solely for a
   6   criminal prosecution under the guise of a civil liability investigation." Id. at 231. As
   7   did the Supreme Court in Powell, the Fifth Circuit in Mazurek frames this rule in the
   8   passive voice, without limiting the scope of the inquiry to the IRS's purpose in issuing
   9   the summons. See id. The Mazurek Court proceeded no further with this analysis,
  10   however, beyond observing that the taxpayer-petitioner before it "has adduced no
  11   evidence, and indeed has not even alleged, that the summons is being used to harass,
  12   to gain leverage, or pretextually to develop a criminal investigation." Id. Instead, the
  13   Mazurek Court observed that "to the contrary, Mazurek concedes that the [foreign
  14   taxation authorities'] sole purpose is to determine his civil liability for French taxes."
  15   Id. This was crucial to the Court's determination. The Court held that "Requiring
  16   district courts and the IRS to look into the good faith of the requesting country's
  17   investigation would- at least when, as here, the taxpayer concedes that the treaty
  18   partner is interested only in civil tax collection- unwisely necessitate an inquiry into
  19   the propriety of the FTA' s actions under French law." Id. at 231- 32 (emphasis
  20   added). 1
  21         But in the instant case, the Taxpayer-Petitioner does allege sufficient facts to
  22   raise the plausible inference that the Indian taxation authorities have sought issuance

              1
              Beginning on Page 16 of her Response to the government's Motion, Petitioner
       makes the argument that India's bad faith is relevant to the Court's inquiry. [DE 21 at
       17.] This Response addressed Mazurek as misreading Stuart to to eliminate the
       relevance of a requesting nation's good faith. [Id.] However, the better reading of
       Mazurek is that which these Objections articulate: although Mazurek held that a
       foreign nation's good faith is not relevant to rebuttal of the Powell factors, it is
       relevant to what Mazurek characterizes as a separate "abuse of process" inquiry
       mandated by Powell.
                   OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   11
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 16 of 29 Page ID #:351




   1   of this summons not for the purpose of determining her civil tax liabilities, but instead
   2   to harass her and her and her family. If the Mazurek Court were confronted with
   3   Petitioner's case, it likely would have reached a very different conclusion.
   4         Next, the Report relies upon the Supreme Court' s decision in United States v.
   5   Stuart to conclude that a foreign taxation authority's improper and abusive purpose is
   6   irrelevant to this Court's inquiry. [See DE 27 at 6 (citing Stuart for the proposition
   7   that "[s]o long as the IRS itself acts in good faith, as that term was explicated in
   8   [Powell], and complies with applicable statutes, it is entitled to enforcement of its
   9   summons").]
  10         However, Stuart decided the scope of the courts' analysis under Powell 's first
  11   step. That is, Stuart speaks to the IRS 's burden to establish the Powell factors
  12   (including that the IRS issued the summons for a proper purpose) in the first instance.
  13   It does not address whether the Court must enforce a summons when a taxpayer has
  14   come forward with facts on their own that plausibly suggest the foreign taxation
  15   authority seeks the summons for an abusive purpose. Indeed, Stuart reaffirms Powell,
  16   which holds that a court must not permit its process to be abused, without limitation
  17   as to the source of the abuse.
  18         The narrow scope of Stuart is apparent from a close reading of that decision.
  19   See 489 U.S. 356- 59. At pages 356- 359, the Supreme Court recounts the posture in
  20   which the case came before it. Canada' s taxation authorities asked the IRS to issue a
  21   summons to help it conduct "a criminal investigation, preliminary stage." Id. at 357.
  22   After the district court decided to enforce the summons, the Ninth Circuit reversed.
  23   The Ninth Circuit observed that United States law prohibits the IRS from summonsing
  24   a taxpayer after a certain stage in a domestic federal criminal tax investigation.
  25   Accordingly, the Ninth Circuit held that, for the IRS to establish its own good faith
  26   under Powell's first step, " 'the IRS must make an affirmative statement' that
  27   Canadian authorities are acting in good faith and that their investigation has not yet
  28   reached that stage." Id. at 358. The Ninth Circuit reasoned that "the burden of proof

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  12
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 17 of 29 Page ID #:352




   1   on this point rests initially with the IRS rather than the taxpayer attempting to quash
   2   the summons ... because the IRS 'can consult with Canada's competent authority
   3   and can be expected to have greater familiarity with Canadian administrative
   4   procedures." Id. The Ninth Circuit reversed the district Court "because the affidavits
   5   submitted by the IRS failed to state that Revenue Canada's investigation of
   6   respondents had not yet reached a point analogous to an IRS referral to the Justice
   7   Department." Id.
   8         In reversing the Ninth Circuit's determination, Stuart did not hold that the
   9   foreign taxation authority's purpose in seeking the summons was never relevant.
  10   Rather, it held only that the IRS need not investigate and establish the legitimacy of
  11   the foreign nation's purpose in the first instance, to establish its prima facia case under
  12   Powell's first step.
  13          Finally, the Report relies upon the Ninth Circuit's decision in Lidas, Inc. v.
  14   United States, 238 F.3d 1076 (9th Cir. 2001). The Report cites Lidas for the
  15   proposition that, in seeking enforcement of a summons sought on behalf of a treaty
  16   partner, "the IRS need not establish the good faith of the requesting nation." [DE 27
  17   at 2 & 6.] Lidas is a Ninth Circuit decision and is of course binding upon this Court.
  18   But, contrary to the Report, Lidas does not state that the foreign tax authorities'
  19   purpose or bad faith is never relevant to the Court's inquiry. Rather, as in Stuart, the
  20   Ninth Circuit's Lidas decision speaks only to whether the IRS must establish the
  21   requesting nation's good faith in the first instance, under step one of the Powell
  22   analysis.
  23          Consistent with Stuart, Lidas holds that the IRS does not have an initial burden
  24   to investigate the requesting nation's purpose and submit an affidavit attesting to that
  25   purpose's legitimacy. See 238 F.3d at 1081-82. Lidas affirmed, however, that "[o]nce
  26   the IRS establishes a prima facie case for enforcement of its summons under Powell,
  27   the burden shifts to the taxpayer who 'may challenge the summons on any appropriate
  28    ground."' Id. at 1082 (quoting Powell, 379 U.S. at 58). This includes Powell's

                   OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   13
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 18 of 29 Page ID #:353




   1   admonition that a court may never allow an abuse of its process, whether at the behest
   2   of the IRS or any other actor, such as the Indian taxation authorities in the instant case.
   3   Powell, 379 U.S. at 58.
   4          In Lidas itself, the taxpayers sought "to rebut the prima facia case entitling the
   5   United States to summary enforcement of the summons by demonstrating the IRS's
   6   improper purpose in issuing the summons." 238 F.3d at 1082 (emphasis added).
   7   Specifically, the taxpayers argued that the relevant treaty conflicted with the Right to
   8   Financial Privacy Act, 12 U.S.C. § 3401, et seq. , which prohibits government
   9   disclosure of financial records to third parties. 238 F.3d at 1083. The Lidas taxpayers
  10   did not challenge the good faith or bad purpose of the foreign taxation authority.
  11   Accordingly, Lidas does not speak to when or whether a foreign taxation authority's
  12   bad purpose may be considered.
  13          Consistent with the foregoing analysis, the proper reading of the law is that the
  14   Supreme Court meant what it said in Powell: "It is the court's process which is
  15   invoked to enforce [an] administrative summons and a court may not permit its
  16   process to be abused." 379 U.S. at 58. This is true whether the IRS itself seeks to
  17   abuse the Court's process, or whether the requesting foreign nation does so. While
  18   Stuart, Mazurek, and Lidas correctly hold that the IRS need not investigate and
  19   establish the foreign taxation authorities' good faith under the first of Powell's two-
  20   step analysis, these cases did not hold that a foreign authorities' purpose is never
  21   relevant. Rather, a Court considering an IRS summons issued pursuant to a foreign
  22   nation's treaty request must still evaluate whether the taxpayer "can point to specific
  23    facts or circumstances plausibly raising an inference of bad faith." United States v.
  24   Clarke, 573 U.S. 248, 254 (2014). This includes a circumstance in which the foreign
  25   tax authority seeks a summons to harass or abuse a taxpayer, or otherwise use the
  26    information obtained for leverage in a collateral dispute.
  27          Again, this makes perfect sense. Otherwise, this Court would be bound to
  28    enforce a summons that it knew, and the IRS conceded, was requested by the foreign


                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    14
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 19 of 29 Page ID #:354




   1   nation for the purpose of harassing and abusing a taxpayer.
   2         As discussed at length in Petitioner's briefing before the Magistrate Judge (and
   3   briefly summarized in this memorandum), Petitioner has met her burden under Clarke
   4   to point to specific facts or circumstances plausibly suggesting bad faith. This includes
   5   pointing to the facts that Indian taxation authorities seek extraordinarily detailed and
   6   personal information of the Petitioner, including bank statements that detail her
   7   transactions from her primary checking account over the last sixteen years. And they
   8   have lied to the IRS to obtain issuance of the summons seeking this intimate
   9   information by representing to the IRS that they had exhausted efforts to obtain this
  10   information using domestic means when in fact they had taken no such steps.
  11         Accordingly, consistent with Clarke, the Report should have recommended that
  12   the Court deny the Government's Motion to Dismiss and permit Petitioner to engage
  13   in additional discovery to flesh out her claims. See 573 U.S. at 254; United States v.
  14   Church of Scientology of California, 520 F.2d 818, 824 (9th Cir. 1975). This
  15   discovery could include at least (1) examination of the involved IRS personnel to
  16   determine what India's taxation authority represented to them about the Indian
  17   investigation and the necessity of the summonsed information; (2) examination of the
  18   Indian taxation authority to reveal the actual nature of the investigation, the extent of
  19   its information sharing with other components of the Indian government, and whether
  20   they have been asked to investigate Petitioner due to her family's status as prominent
  21   members of the Indian government's opposition, as well as any additional
  22   misrepresentations the Indian authorities made to the IRS to obtain issuance of the
  23   summons; and (3) discovery directed to third-party records custodian Citibank, N.A.,
  24   to develop the record of what information it has in its possession responsive to the
  25   summons. The Parties could then proceed to an evidentiary hearing on the issue of
  26   whether the Indian taxation authorities did in fact request the summons for an
  27   improper purpose, such that its enforcement would constitute an abuse of process.
  28          Petitioner therefore requests that this Court sustain her objections and permit

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  15
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 20 of 29 Page ID #:355




   1   the discovery she seeks, or else remand the matter back to the Magistrate Judge for
   2   evaluation under the correct legal standard.
   3         B.     Certain of the Report's factual determinations are improper.
   4         Petitioner also objects to certain evidentiary conclusions underlying the Report.
   5   The Report makes these evidentiary determinations against Petitioner even though
   6   this matter comes before the Court upon the Government's Motion to Dismiss and the
   7   Magistrate Judge did not convert the Government's Motion to one for Summary
   8   Judgment, making evidentiary determinations improper. Moreover, in some
   9   instances, the Report rejects Petitioner's factual representations even though they
  10   were essentially undisputed.
  11         Specifically, the Taxpayer-Petitioner objects to the following factual
  12   determinations in the Report. They are presented and discussed in numbered
  13   subsections below, in the order they appear in the Report and Recommendation.
  14         1.     The Report misstates the scope of the summons issued by the IRS.
  15   The Report states that the summons seeks four categories of documents: Account
  16   opening documents; Account signature documents; Know-Your-Customer and
  17   Customer Due Diligence records; and Correspondence and memorandum files related
  18   to the accounts. [DE 27 at 2.] But this is incomplete. The summons also seeks 16
  19   years' worth of the Taxpayer-Petitioner' s monthly account statements. [See DE 1-1
  20   at 3.] And it is these statements which contain intimate details about Petitioner's daily
  21   life which she contends the Indian authorities seek to misuse.
  22         2.      The Report disregards Petitioner's assertion that the Indian
  23   taxation authorities lied to the IRS about exhausting Indian domestic process
  24   (and thereby suggesting that Petitioner had somehow been uncooperative in an
  25   Indian tax investigation), to obtain issuance of the summons. [DE 27 at 6.] The
  26   Report does so even though this fact was not contested by the Government. Rather
  27   than find that the Indian tax authorities made a misrepresentation to the IRS, the
  28   Report observes that the representation wasn' t legally required and that "no one


                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  16
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 21 of 29 Page ID #:356




   1   contends that the Indian tax authorities already have the requested information in their
   2   possession." [Id. at 7.] But this is beside the point. The Indian taxation authority's
   3   willingness to be untruthful to the IRS to obtain issuance of the summons bears
   4   strongly on its good faith in making the request.
   5         3.      The Report finds "no evidence in the record that anyone, including
   6   Petitioner, has all the requested information in their or her possession in India
   7   such that it would be available to Indian authorities using any legal process in
   8   India." [DE 27 at 7.] This conclusion is flatly contradicted by the record. Petitioner
   9   states in her briefing that she could have obtained the information pursuant to an
  10   Indian request. [DE 21 at 8, 18.]She has attached an opinion from retired Indian
  11   Supreme Court Chief Justice V.N. Khare attesting that Indian authorities have the
  12   ability to obtain this information directly from Petitioner in a manner that might give
  13   her a meaningful opportunity to protect her privacy interests in certain of the
  14   information that her bank statements may reveal. [DE 21-1 at if6-8; DE 21-2 at
  15   if2.1.1.] And, of course, it is well established that if a taxpayer can obtain documents
  16   from her bank, they are in that taxpayer's possession, custody, or control for the
  17   purpose of a summons response. E.g., Wright & Miller, Fed. Prac. & Proc. Civ. §
  18   2210 Possession, Custody, or Control (3d ed.); accord United States v. Int'! Union of
  19   Petroleum and Indus. Workers, AFL-CIO, 870 F.2d 1450, 1452 (9th Cir. 1989)
  20   ("Control is defined as the legal right to obtain documents upon demand.") Again, the
  21   Government did not contest this factual proposition.
  22          4.      The Report finds that "there is nothing in the record that describes
  23   the nature of [Petitioner's] Citibank accounts other than reference to a 40l(k)
  24   account(s)." [DE 27 at 7.] For this reason, the Report discounts Petitioner's argument
  25   "that bank records could conceivably contain private information such as personal
  26   expenses that may (or may not) be unnecessary to her income tax liability in India."
  27   [Id.] But Petitioner proffered the nature of her Citibank accounts at length in her
  28   briefing before the magistrate. [DE 1 at if 13; DE 21 at 11- 12, 22.] It is the concern


                   OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  17
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 22 of 29 Page ID #:357




   1   upon which her entire argument is based. [Id. at 11- 12.] Petitioner also attested to this
   2   fact in affidavits before the Magistrate Judge. [DE 21-1 at ifl2.] And this fact, too,
   3   was not contested by the Government.
   4         5.     The report finds that "[a]Ithough Petitioner argues that she has a
   5   family member who is in the political opposition, she does not suggest any way
   6   in which her bank account information in the United States could be used to
   7   harass the political opposition." [DE 27 at 7.] This determination is incorrect.
   8   Petitioner does not merely "argue" that she has a family member who is in the political
   9   opposition. She has alleged it [DE 1 at ifl 7; DE 21 at 18] and (going beyond what is
  10   required upon a Motion to Dismiss) she has sworn to it in an affidavit [DE 21-1 at
  11   ifl2-14]. And, again, the Government does not contest this fact. Petitioner's family
  12   member is deeply entrenched in the leadership of the Indian National Congress, the
  13   present Indian government's chief opposition.
  14          Perhaps more importantly, however, Petitioner has, in fact, suggested a way
  15   that the summons could be used for an abusive purpose. First, mere issuance of the
  16   summons for an improper purpose is a form of harassment. No citizen likes to have
  17   their government rooting through the intimate details of their private lives, including
  18   their financial affairs, over the course of 16 years. Second, Petitioner suggests that the
  19   Indian government has sought the summons to search for embarrassing and politically
  20   useful personal information about Petitioner that it could employ to her family's
  21   disadvantage. Petitioner should not (and does not) have to prove that any such
  22   embarrassing information actually exists. That is irrelevant to the Indian authorities'
  23   malign purpose in having the summons issued to root about for damaging information
  24   themselves. And it would defeat the relief Petitioner seeks if she were required to
  25   detail any damaging information they may find.
  26          Finally, Petitioner has sworn in her affidavit-and attached supporting Indian
  27   press clippings showing-that the ruling Indian government has been heavily
  28   criticized for using the Indian tax authorities to harass its opposition. [DE 21 at 18;


                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   18
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 23 of 29 Page ID #:358




   1   De 21-1 at   ~12- 14 ;   DE 21-5.] This assertion is unaddressed by the Government in
   2   opposing the Petition. The Report accordingly should not have resolved the matter
   3   against Petitioner at this stage.
   4         6.      The Report determined that "Petitioner's fear that the Indian tax
   5   authorities may attempt to share her financial information with other Indian
   6   government agencies not involved in income tax liability is conclusory and
   7   speculative." [DE 27 at 7.) As an aside, this statement undercuts the Reports prior
   8   conclusion that Petitioner failed to suggest a way in which her summonsed
   9   information might be abused.
  10          Regardless, this conclusion is contradicted by the evidence. Petitioner did not
  11   allege only some vague and speculative possibility that the India taxation authorities
  12   might share her information. She alleged that the Indian taxation authorities have
  13   regularly shared such information in the past, prompting protests from the United
  14   Kingdom and Germany. [DE 21at19; DE 21-1 at ~9- 11; DE 21-2 at ~2.2.] She has
  15   also pointed to reports of an information sharing memorandum between the Indian
  16   taxation authorities and the Indian equivalent of the U.S. Securities Exchange
  17   Commission requiring regular and automatic information sharing between the two
  18   entities. [DE 1-4.] Further, she has attached the opinions of the Indian equivalent of a
  19   retired Supreme Court Chief Justice attesting that India's taxation authorities
  20   regularly share information gathered in tax investigations with other components of
  21   the Indian government. [DE 21-2 at ~2.2.] 2

              2
                 This information sharing is contrary to the mandates the U.S.-India
       Convention. At Article 28 ~l , "if information is originally regarded as secret in the
       transmitting State, it shall be disclosed only to persons or authorities (including courts
       and administrative bodies) involved in the assessment, collection, or administration
       of, the enforcement or prosecution in respect of, or the determination of appeals in
       relation to, the taxes which are the subject of the convention." Further, "[s]uch persons
       or authorities shall use the information only for such purposes." Of course, the secrecy
       of tax and financial information is safeguarded by United States law. See 26 U.S.C. §
       6103(a); 12 U.S.C. § 3403, et seq. Petitioner asks that if any information is ultimately
                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                   19
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 24 of 29 Page ID #:359




   1         Against this, the Government agam submits nothing that contradicts
   2   Petitioner's claims. The Report is correct that the Government has submitted an IRS
   3   declaration stating that "any improper use of the information would be protested and,
   4   if continued, would lead to recommendations to terminate the Convention." [DE 27
   5   at 7.] But this statement only speaks to the IRS's reaction to any information sharing.
   6   It does not contradict Petitioner's evidence that such improper sharing actually occurs
   7   despite the threat of eventual protest. Accordingly, the Report's finding that
   8   Petitioner's concern is speculative and conclusory is erroneous.
   9         Under 28 U.S .C. § 636(b)(l)(C), this Court must make a de novo determination
  10   of each of the factual issues identified above. The Court should resolve them in
  11   Petitioner's favor at this stage based upon the evidence proffered and submitted before
  12   the Magistrate Judge and for the reasons discussed in these Objections. Based upon
  13   these determinations, the Court should grant Petitioner the relief she seeks.
  14         C.     The Report improperly rejects Petitioner's tax residency arguments.
  15         In her submissions before the Magistrate Judge, Petitioner argued that- by the
  16   terms of the relevant double-taxation treaty pursuant to which the IRS issued its
  17   summons-Petitioner is not an Indian tax resident subject to Indian taxation. Rather,
  18   she is a tax resident of the United States. Petitioner argued that this was relevant to
  19   her Petition for two reasons. First, the IRS has issued the summons pursuant to Article
  20   28 of the United States Tax Convention With the Republic of India ( 1991 ). But this
  21   Convention authorizes summonses only in connection with taxes covered by the
  22   Convention and, because the Convention allocates Petitioner to the United States for
  23   global income tax purposes, there can be no such Indian tax to which the summonsed
  24   account relates. Second, Petitioner submitted opinions from Retired Chief Justice
  25   V.N. Khare and former revenue chief R.K. Goyal analyzing the question of


       shared with India's taxation authorities pursuant to the summons, it be done so on the
       precondition and after seeking prior confirmation from the Indian authorities that
       Article 28 's confidentiality provisions be honored.

                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                 20
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 25 of 29 Page ID #:360




   1   Petitioner's tax liability under Indian law, and concluding that Indian courts, too,
   2   would recognize that Petitioner's global income is not liable to be taxed in India
   3   pursuant to the Convention. Petitioner accordingly urged the Court to consider this as
   4   one of the many facts she has identified that plausibly suggest the Indian authorities '
   5   bad faith in seeking issuance of the summons. The Report incorrectly rejects both
   6   these arguments. Both will be addressed in tum.
   7                1. The Report improperly rejects Petitioner's argument that the
   8                   Convention does not authorize the summons.
   9         The    Report    addresses    Petitioner' s   first   argument- concerning     the
  10   Convention's authorization of the summons-at pages 3 through 5. The Report rejects
  11   it for two reasons. First, the Report incorrectly characterizes Petitioner's argument as
  12   premised upon Article 1 of the Convention's definition of the Convention's scope.
  13   The Report correctly observes that the Convention states that information sharing
  14   under Article 28 of the Convention "is not restricted by Article 1." [DE 27 at 3.] But,
  15   as the Treasury Department' s Technical Explanation of the Article 28 of the
  16   Convention makes clear, this provision has no applicability to Petitioner's case:
  17                Paragraph 1 states that information exchange is not
  18                restricted by Article 1 (General Scope). This means that
  19                information may be requested and provided under this
  20                Article with respect to persons who are not residents of
  21                either Contracting State. For example, if a third country
  22                resident has a permanent establishment in India which
  23                engages in transactions with a U.S . Enterprise, the United
  24                States could request information with respect to that
  25                permanent establishment, even though it is not a resident of
  26                either Contracting State.
  27   Treasury Dep't Technical Explanation of the Convention and Protocol Between the
  28   United States of America and the Republic of India for the Avoidance of Double

                OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  21
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 26 of 29 Page ID #:361




   1   Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income,
   2   Article 28 (Jan. 1, 1991) (emphasis added) (available at https://www.irs.gov/pub/irs-
   3   trty/inditech.pdf). Here, however, the Petitioner is a tax resident of the United States,
   4   not a third-party country. The language the Report cites concerning Article 1's
   5   relationship to Article 28 is simply irrelevant.
   6           Rather, the limitation that removes Petitioner from the Article 28's coverage is
   7   the following language: "The Competent authorities of the Contracting States shall
   8   exchange such information (including documents) as is necessary for carrying out the
   9   provisions of this Convention or for the domestic laws of the Contracting States
  10   concerning taxes covered by the Convention insofar as the taxation thereunder is not
  11   contrary to the Convention." Tax Convention with the Republic of India, Article 28
  12   ~l   (1991) (emphasis added). Here, for the reasons articulated in Petitioner's briefing
  13   before the Magistrate Judge, the proposed taxation is contrary to the Convention. Per
  14   Article 4 of the Convention, Petitioner is a tax resident of the United States, and for
  15   that reason her global income is not liable to be taxed in India. See Technical
  16   Explanation, Article 28 ("Paragraph 5 specifies the taxes in respect of which
  17   information may be exchanged.... In India, the Article applies to the income tax, the
  18   wealth tax, and the gift tax.").
  19           The Convention is part of U.S. law. This Court may accordingly determine
  20   whether it authorizes the summons the IRS seeks to enforce. This requires evaluation
  21   of whether the treaty allocates Petitioner to the United States or India for global
  22   taxation purposes. In support of this proposition, Petitioner cited to the Magistrate
  23   JudgethecaseofEscobedov. UnitedStates,CaseNo . 12-cv-0471,2013 WL6058485
  24   (S.D. Cal. 2013). In Escobedo, the Court analyzed a taxpayer's tax residency under a
  25   substantially similar tax convention between the United States and Mexico. Per
  26   Escobedo, if Article 4 of the U.S.-Mexico convention allocated the taxpayer to
  27   Mexico, he would not be subject to certain United States tax. The Report dismisses
  28   this authority on the grounds that Escobedo involved a merits determination of a

                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  22
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 27 of 29 Page ID #:362




   1   party's tax liability. But this is a distinction without a difference. The issue both in
   2   Escobedo and in this case is the same: whether the taxpayer is subject to a foreign
   3   nation's tax on their worldwide under the applicable convention. If the tax to which
   4   the summons purports to relate is contrary to the Convention, Article 28 does not
   5   authorize the summons.
   6         Second, the Report rejects Petitioner's argument because, according to the
   7   Report, to determine Petitioner's tax residency, "at a minimum, the court would have
   8   to examine the very documents requested in the summons in order to make this
   9   determination." [DE 27 at 4.] Per the Report, this means that "Petitioner's argument
  10   makes no sense," presumably because it would defeat Petitioner's efforts to keep her
  11   bank records private for the Court to review them to make a residency determination.
  12          But this is wrong. First, it is not correct that the Court would need to analyze
  13   Petitioner's bank records to make a tax residency determination under Article 4 of the
  14   Convention. The statements may be relevant, but Petitioner can instead testify to the
  15   pertinent information they contain herself. She can present whatever evidence in
  16   support of her U.S. Tax residency that she wishes. More fundamentally, though,
  17   turning the bank statements over for review by this court is a far different proposition
  18   than turning them over to the Indian taxation authorities.
  19                2. The Report fails to consider Petitioner's U.S. tax residency as
  20                    evidence of the Indian taxation authorities' improper and abusive
  21                    purpose.
  22         The Report addresses Petitioner's second argument concemmg her tax
  23   residency at page 6. The Report states that "Petitioner repeats her contention that she
  24   is not a tax resident of India" but "Petitioner provides no authority for the proposition
  25   that her income tax liability or nonliability in India must be analyzed here before the
  26   IRS summons can be enforced."
  27          In doing so, the Report appears to conflate Petitioner's first and second
  28   arguments concerning her tax residency. But, as a second and separate argument,

                 OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                  23
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 28 of 29 Page ID #:363




   1   Petitioner asserts that the lack of a tax liability on global income under Indian law
   2   (which includes Indian courts' interpretation of the Convention), is evidence relevant
   3   to the Indian authorities ' improper purpose in making the summons request. In
   4   support of Petitioner' s position that her global income is not liable to be taxed in India,
   5   Petitioner offers the opinions of two esteemed legal and tax experts specifically
   6   analyzing the facts of her case in light of Indian legal principles. The Government has
   7   offered little to contradict this analysis, other than a conclusory statement by the IRS
   8   that the Indian taxation authorities have an open examination to which the summons
   9   purpmtedly relates. 3 Accordingly, the Report should have found that under Indian
  10   law, Petitioner likely has no Indian income tax obligation and considered this as
  11   another fact plausibly suggesting the Indian taxation authorities' bad faith and
  12   improper purpose in seeking the summons.
  13   VI.        CONCLUSION
  14          Petitioner objects to the Magistrate Judge's Report and Recommendation that
  15   the Court grant the Government's Motion to Dismiss and deny her Petition. Per 28
  16   U.S.C. § 636(b)(l)(c), the Court determines de novo those portions of a Report and
  17   Recommendation that are objected to.
  18          In making her objections, Petitioner has pointed to three ways in which the
  19   Report and Recommendation goes astray. First, the Report incorrectly concludes that
  20   a foreign nation's bad faith and improper purpose in making a treaty request is never
  21   relevant to summons enforcement proceedings. Second, the Report makes incorrect
  22   and inappropriate factual determinations. And third, the Report improperly rejects her
  23   arguments concerning tax residency. The Court should correct these errors in
  24   conducting its redetermination, and deny the Government's Motion. Alternatively,
  25   the Court may correct these errors and remand the case for further proceedings before
  26   the Magistrate Judge consistent with the Court's decision.

              3As the summons seeks only Petitioner's records, any mention of third-parties
       within the requested records should be redacted.

                  OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                    24
Case 2:20-cv-07270-RGK-AGR Document 29 Filed 12/23/20 Page 29 of 29 Page ID #:364




       Dated: December 23, 2020          Respectfully Submitted,


                                         Isl Scott E. Schutzman
                                         Scott E. Schutzman




                OBJECTION TO REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                            25
